    Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 1 of 42 PageID #:313



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                   Case No. 18-CR-36
     v.
                                                   Judge Robert W. Gettleman
JITESH THAKKAR,

                   Defendant.


                     DEFENDANT JITESH THAKKAR’S PROPOSED
                        PRELIMINARY JURY INSTRUCTIONS

       Defendant Jitesh Thakkar respectfully requests that the following proposed preliminary

jury instructions be adopted by the Court for its final charge to the jury. Mr. Thakkar may request

leave to supplement or amend these proposed instructions based on the evidence admitted at trial.


Dated: December 7, 2018                              Respectfully submitted,

                                                     By: /s/ Renato Mariotti
                                                        Renato Mariotti
                                                        Holly H. Campbell
                                                        THOMPSON COBURN LLP
                                                        55 East Monroe St., 37th Floor
                                                        Chicago, Illinois 60603
                                                        (312) 346-7500
                                                        rmariotti@thompsoncoburn.com
                                                        hcampbell@thompsoncoburn.com

                                                         Attorneys for Jitesh Thakkar
    Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 2 of 42 PageID #:314



Defendant’s Proposed Instruction 1

        Members of the jury, I will now instruct you on the law that you must follow in deciding
this case. I will also give each of you a copy of these instructions to use in the jury room. You
must follow all of my instructions about the law, even if you disagree with them. This includes
the instructions I gave you before the trial, any instructions I gave you during the trial, and the
instructions I am giving you now.

       As jurors, you have two duties. Your first duty is to decide the facts from the evidence that
you saw and heard here in court. This is your job, not my job or anyone else’s job.

       Your second duty is to take the law as I give it to you, apply it to the facts, and decide if
the government has proved Mr. Thakkar guilty beyond a reasonable doubt.

        You must perform these duties fairly and impartially. Do not let sympathy, prejudice, fear,
or public opinion influence you. In addition, do not let any person’s race, color, religion, national
ancestry, or gender influence you.

       You must give Mr. Thakkar the same fair consideration that you would give to any
individual.

        You must not take anything I said or did during the trial as indicating that I have an opinion
about the evidence or about what I think your verdict should be.




Authority: 7th Cir. Pattern Criminal Jury Instruction 1.01


                                                -2-
    Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 3 of 42 PageID #:315



Defendant’s Proposed Instruction 2

       The charges against Mr. Thakkar are in a document called an indictment. You will have a
copy of the indictment during your deliberations.

       The indictment in this case charges that Mr. Thakkar committed the crimes of spoofing and
conspiracy to commit spoofing. Mr. Thakkar has pled not guilty to the charges.

       The indictment is simply the formal way of telling Mr. Thakkar what crimes he is accused
of committing. It is not evidence that Mr. Thakkar is guilty. It does not even raise a suspicion of
guilt.




Authority: 7th Cir. Pattern Criminal Jury Instruction 1.02


                                               -3-
    Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 4 of 42 PageID #:316



Defendant’s Proposed Instruction 3

        Mr. Thakkar is presumed innocent of each and every one of the charges. This presumption
continues throughout the case, including during your deliberations. It is not overcome unless, from
all the evidence in the case, you are convinced beyond a reasonable doubt Mr. Thakkar is guilty
as charged.

       The government has the burden of proving Mr. Thakkar’s guilt beyond a reasonable doubt.
This burden of proof stays with the government throughout the case.

       Mr. Thakkar is not required to prove his innocence. He is not required to produce any
evidence at all.




Authority: 7th Cir. Pattern Criminal Jury Instruction 1.03

                                               -4-
    Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 5 of 42 PageID #:317



Defendant’s Proposed Instruction 4

       You must make your decision based only on the evidence that you saw and heard here in
court. Do not consider anything you may have seen or heard outside of court, including anything
from the newspaper, television, radio, the Internet, or any other source.

        The evidence includes only what the witnesses said when they were testifying under oath,
[and] the exhibits that I allowed into evidence[,] [and] the stipulations that the lawyers agreed to.
A stipulation is an agreement that [certain facts are true] [or] [that a witness would have given
certain testimony.]

       [In addition, you may recall that I took judicial notice of certain facts that may be
considered as matters of common knowledge. You may accept those facts as proved, but you are
not required to do so.]

        Nothing else is evidence. The lawyers’ statements and arguments are not evidence. If
what a lawyer said is different from the evidence as you remember it, the evidence is what counts.
The lawyers’ questions and objections likewise are not evidence.

        A lawyer has a duty to object if he thinks a question is improper. If I sustained objections
to questions the lawyers asked, you must not speculate on what the answers might have been.

      If, during the trial, I struck testimony or exhibits from the record, or told you to disregard
something, you must not consider it.




Authority: 7th Cir. Pattern Criminal Jury Instruction 2.01



                                                -5-
    Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 6 of 42 PageID #:318



Defendant’s Proposed Instruction 5

       Give the evidence whatever weight you decide it deserves. Use your common sense in
weighing the evidence, and consider the evidence in light of your own everyday experience.

        People sometimes look at one fact and conclude from it that another fact exists. This is
called an inference. You are allowed to make reasonable inferences, so long as they are based on
the evidence.




Authority: 7th Cir. Pattern Criminal Jury Instruction 2.02

                                               -6-
    Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 7 of 42 PageID #:319



Defendant’s Proposed Instruction 6

       You may have heard the terms “direct evidence” and “circumstantial evidence.” Direct
evidence is evidence that directly proves a fact. Circumstantial evidence is evidence that indirectly
proves a fact.

         You are to consider both direct and circumstantial evidence. The law does not say that one
is better than the other. It is up to you to decide how much weight to give to any evidence, whether
direct or circumstantial.




Authority: 7th Cir. Pattern Criminal Jury Instruction 2.03


                                                -7-
    Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 8 of 42 PageID #:320



Defendant’s Proposed Instruction 7

        Do not make any decisions simply by counting the number of witnesses who testified about
a certain point.

       You may find the testimony of one witness or a few witnesses more persuasive than the
testimony of a larger number. You need not accept the testimony of the larger number of
witnesses.

       What is important is how truthful and accurate the witnesses were and how much weight
you think their testimony deserves.




Authority: 7th Cir. Pattern Criminal Jury Instruction 2.04

                                               -8-
    Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 9 of 42 PageID #:321



Defendant’s Proposed Instruction 8

       [Mr. Thakkar has an absolute right not to testify or present evidence. You may not consider
in any way the fact that Mr. Thakkar did not testify or present evidence. You should not even
discuss it in your deliberations.]




Authority: 7th Cir. Pattern Criminal Jury Instruction 2.05


                                               -9-
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 10 of 42 PageID #:322



Defendant’s Proposed Instruction 9

       Part of your job as jurors is to decide how believable each witness was, and how much
weight to give each witness’ testimony [, including that of Mr. Thakkar]. You may accept all of
what a witness says, or part of it, or none of it.

       Some factors you may consider include:

       -   the intelligence of the witness;

       -   the witness’ ability and opportunity to see, hear, or know the things the witness testified
           about;

       -   the witness’ memory;

       -   the witness’ demeanor;

       -   whether the witness had any bias, prejudice, or other reason to lie or slant the testimony;

       -   the truthfulness and accuracy of the witness’ testimony in light of the other evidence
           presented; and

       -   inconsistent or consistent statements or conduct by the witness.




Authority: 7th Cir. Pattern Criminal Jury Instruction 3.01


                                               - 10 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 11 of 42 PageID #:323



Defendant’s Proposed Instruction 10

        You have heard the testimony of a law enforcement official. The fact that a witness may
be employed by the federal government as a law enforcement official does not mean that his
testimony is necessarily deserving of more or less consideration or greater or lesser weight than
that of an ordinary witness.

       At the same time, it is quite legitimate for defense counsel to try to attack the credibility of
a law enforcement witness on the grounds that his testimony may be colored by a personal or
professional interest in the outcome of the case.

       It is your decision, after reviewing all the evidence, whether to accept the testimony of the
law enforcement witness and to give to that testimony whatever weight, if any, you find it deserves.




Authority: See Hon. Leonard Sand, John S. Siffert, Walter P. Loughlin, Steven A. Reiss &
Nancy Batterman, Modern Federal Jury Instructions - Criminal Volumes, 7-16


                                                - 11 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 12 of 42 PageID #:324



Defendant’s Proposed Instruction 11

       It is proper for an attorney to interview any witness in preparation for trial.




Authority: 7th Cir. Pattern Criminal Jury Instruction 3.02


                                               - 12 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 13 of 42 PageID #:325



Defendant’s Proposed Instruction 12

        You have heard evidence that before the trial, a witness made a statement that may be
inconsistent with [his; her] testimony here in court. You may consider an inconsistent statement
made before the trial only to help you decide how believable a witness’ testimony was here in
court. If an earlier statement was made under oath, then you can also consider the earlier statement
as evidence of the truth of whatever the witness said in the earlier statement.




Authority: 7th Cir. Pattern Criminal Jury Instruction 3.03


                                               - 13 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 14 of 42 PageID #:326



Defendant’s Proposed Instruction 13

       You have heard testimony from Mr. Navinder Sarao who:

              - [was] [promised; received; expected] a benefit in return for his [testimony;
       cooperation with the government];] and

             - has pled guilty to the crimes Mr. Thakkar is charged with committing.
       You may not consider his guilty plea as evidence against Mr. Thakkar.

       You may give Mr. Sarao’s testimony whatever weight you believe is appropriate, keeping
in mind that you must consider that testimony with caution and great care.




Authority: 7th Cir. Pattern Criminal Jury Instruction 3.05


                                              - 14 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 15 of 42 PageID #:327



Defendant’s Proposed Instruction 14

        [You have heard testimony about Mr. Thakkar’s good character and character for
truthfulness. You should consider this testimony together with and in the same way you consider
the other evidence.]




Authority: 7th Cir. Pattern Criminal Jury Instruction 3.08


                                              - 15 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 16 of 42 PageID #:328



Defendant’s Proposed Instruction 15

       You have heard testimony that Mr. Thakkar made statements to the FBI. You must decide
whether Mr. Thakkar actually made those statements and, if so, how much weight to give to the
statements. In making these decisions, you should consider all of the evidence, including Mr.
Thakkar’s personal characteristics and circumstances under which the statements may have been
made.




Authority: 7th Cir. Pattern Criminal Jury Instruction 3.09


                                              - 16 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 17 of 42 PageID #:329



Defendant’s Proposed Instruction 16

       You have heard a witness, namely, [name of witness], who gave opinions and testimony
about [certain subject(s); specify the subject(s), if possible]. You do not have to accept this
witness’ [opinions; testimony]. You should judge this witness’ opinions and testimony the same
way you judge the testimony of any other witness. In deciding how much weight to give to these
opinions and testimony, you should consider the witness’ qualifications, how he reached his
[opinions; conclusions], and the factors I have described for determining the believability of
testimony.




Authority: 7th Cir. Pattern Criminal Jury Instruction 3.13


                                              - 17 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 18 of 42 PageID #:330



Defendant’s Proposed Instruction 17

       You have heard recorded conversations. This is proper evidence that you should consider
together with and in the same way you consider the other evidence.

        You were also given transcripts of the conversations to help you follow the recordings as
you listened to them. The recordings are the evidence of what was said and who said it. The
transcripts are not evidence. If you noticed any differences between what you heard in a
conversation and what you read in the transcripts, your understanding of the recording is what
matters. In other words, you must rely on what you heard, not what you read. And if you could
not hear or understand certain parts of a recording, you must ignore the transcripts as far as those
parts are concerned.

        I am providing you with the recordings and a device with instructions on its use. It is up
to you to decide whether to listen to a recording during your deliberations. You may, if you wish,
rely on your recollections of what you heard during the trial.

        If, during your deliberations, you wish to have another opportunity to view any transcripts
as you listen to a recording, send a written message to the [marshal; court security officer], and I
will provide you with the transcripts.




Authority: 7th Cir. Pattern Criminal Jury Instruction 3.14


                                               - 18 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 19 of 42 PageID #:331



Defendant’s Proposed Instruction 18

     [Certain [summaries; charts; etc.] were admitted in evidence. [You may use those
[summaries; charts] as evidence [even though the underlying [documents; evidence] are not here].]

      [The accuracy of the [summaries; charts] has been challenged. [The underlying
[documents; evidence] [has; have] also been admitted so that you may determine whether the
summaries are accurate.]

       [It is up to you to decide how much weight to give to the summaries.]]




Authority: 7th Cir. Pattern Criminal Jury Instruction 3.16



                                              - 19 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 20 of 42 PageID #:332



Defendant’s Proposed Instruction 19

        [Certain [summaries; charts; etc.] were shown to you to help explain other evidence that
was admitted, [specifically, identify the demonstrative exhibit, if appropriate]. These [summaries;
charts] are not themselves evidence or proof of any facts,[so you will not have these particular
[summaries; charts] during your deliberations. [If they do not correctly reflect the facts shown by
the evidence, you should disregard the [summaries; charts] and determine the facts from the
underlying evidence.]]




Authority: 7th Cir. Pattern Criminal Jury Instruction 3.17


                                              - 20 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 21 of 42 PageID #:333



Defendant’s Proposed Instruction 20

        If you have taken notes during the trial, you may use them during deliberations to help you
remember what happened during the trial. You should use your notes only as aids to your memory.
The notes are not evidence. All of you should rely on your independent recollection of the
evidence, and you should not be unduly influenced by the notes of other jurors. Notes are not
entitled to any more weight than the memory or impressions of each juror.




Authority: 7th Cir. Pattern Criminal Jury Instruction 3.18


                                              - 21 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 22 of 42 PageID #:334



Defendant’s Proposed Instruction 21

       Mr. Thakkar has been accused of more than one crime. The number of charges is not
evidence of guilt and should not influence your decision.

       You must consider each charge and the evidence concerning each charge separately. Your
decision on one charge, whether it is guilty or not guilty, should not influence your decision on
any other charge.




Authority: 7th Cir. Pattern Criminal Jury Instruction 4.06


                                              - 22 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 23 of 42 PageID #:335



Defendant’s Proposed Instruction 22

        Count One of the indictment charges Mr. Thakkar with conspiracy to commit spoofing. In
order for you to find Mr. Thakkar guilty of this charge, the government must prove each of the
three following elements beyond a reasonable doubt:

       1.      The conspiracy as charged in Count 1 existed;

      2.      Mr. Thakkar knowingly became a member of the conspiracy with an intent to
advance the conspiracy; and

       3.      One of the conspirators committed an overt act in an effort to advance the goal of
the conspiracy.

       An overt act is any act done to carry out the goal of the conspiracy. The government is not
required to prove all of the overt acts charged in the indictment.

       If you find from your consideration of all the evidence that the government has proved
each of these elements beyond a reasonable doubt, then you should find Mr. Thakkar guilty.

       If, on the other hand, you find from your consideration of all the evidence that the
government has failed to prove any one of these elements beyond a reasonable doubt, then you
should find Mr. Thakkar not guilty.




Authority: 7th Cir. Pattern Criminal Jury Instruction 5.08(A)


                                              - 23 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 24 of 42 PageID #:336



Defendant’s Proposed Instruction 23

       A conspiracy is an express or implied agreement between two or more persons to commit
a crime. A conspiracy may be proven even if its goal was not accomplished.

       In deciding whether the charged conspiracy existed, you may consider all of the
circumstances, including the words and acts of each of the alleged participants.




Authority: 7th Cir. Pattern Criminal Jury Instruction 5.09


                                              - 24 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 25 of 42 PageID #:337



Defendant’s Proposed Instruction 24

        To be a member of a conspiracy, the defendant does not need to join it at the beginning,
and he does not need to know all of the other members or all of the means by which the illegal
goal of the conspiracy was to be accomplished. The government must prove beyond a reasonable
doubt that Mr. Thakkar was aware of the illegal goal of the conspiracy and knowingly joined the
conspiracy.

       Mr. Thakkar is not a member of a conspiracy just because he knew and/or associated with
people who were involved in a conspiracy, knew there was a conspiracy, and/or was present during
conspiratorial discussions.

       In deciding whether Mr. Thakkar joined the charged conspiracy, you must base your
decision only on what Mr. Thakkar did or said. To determine what Mr. Thakkar did or said, you
may consider Mr. Thakkar’s own words or acts. You may also use the words or acts of other
persons to help you decide what Mr. Thakkar did or said.




Authority: 7th Cir. Pattern Criminal Jury Instruction 5.10



                                              - 25 -
      Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 26 of 42 PageID #:338



Defendant’s Proposed Instruction 25

       Counts Two and Three of the Indictment charge Mr. Thakkar with violating the anti-
spoofing provision of the Commodity Exchange Act.

       In order for you to find Mr. Thakkar guilty of these charges, the government must prove
each of the three following elements beyond a reasonable doubt with respect to the Count you are
considering:1

          1. Mr. Thakkar engaged in trading, practices, or conduct that is “spoofing”;

          2. Mr. Thakkar acted knowingly; and

          3. The “spoofing” occurred on or subject to the rules of a registered entity.

       If you find from your consideration of all the evidence that the government has proved
each of these elements beyond a reasonable doubt as to the charge you are considering, then you
should find Mr. Thakkar guilty of that charge.2

       If, on the other hand, you find from your consideration of all the evidence that the
government has failed to prove any one of these elements beyond a reasonable doubt as to the
charge you are considering, then you should find Mr. Thakkar not guilty of that charge.3




1
  7th Cir. Pattern Criminal Jury Instruction 4.01 (modified); 7 U.S.C. § 6c(a)(5)(C) provides that “[i]t shall
be unlawful for any person to engage in any trading, practice, or conduct on or subject to the rules of a
registered entity that– . . . is, is of the character of, or is commonly known to the trade as, ‘spoofing’ (bidding
or offering with the intent to cancel the bid or offer before execution).” 7 U.S.C. § 13(a)(2) makes it a felony
for any person “knowingly to violate the provisions of . . . subsection (a) through (e) of subsection 6c.”
2
    7th Cir. Pattern Criminal Jury Instruction 4.01.
3
    Id.


                                                       - 26 -
      Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 27 of 42 PageID #:339



Defendant’s Proposed Instruction 26

      The first element the government must prove beyond a reasonable doubt is that Mr.
Thakkar engaged in trading, practices, or conduct that is “spoofing.”4

       “Spoofing” is defined as “bidding or offering with the intent to cancel the bid or offer
before execution.”5

       To find this element satisfied, you must find that the government has proved beyond a
reasonable doubt that, at the time Mr. Thakkar entered the bid or offer specified in the Count you
are considering, he intended to cancel the bid or offer before it was executed.6

       Mr. Thakkar must have specifically intended to cancel his bid or offer before it was
executed.7 A person acts with intent to produce a consequence if a person acts with the purpose
or conscious desire of producing that consequence.8 It is not, however, sufficient for the
government to prove that Mr. Thakkar knew or should have known that the consequence—that is,
cancellation of the bid or offer before execution—was substantially likely to occur.9



4
    7 U.S.C. § 6c(a)(5)(C); see also Indictment at 13-14.
5
    7 U.S.C. § 6c(a)(5)(C).
6
    Id.
7
 The Seventh Circuit has held that spoofing is a specific intent crime. United States v. Coscia, 866 F.3d
782, 794 (7th Cir. 2017), reh’g and suggestion for reh’g en banc denied (Sept. 5, 2017), cert. denied, 138
S. Ct. 1989, 201 L. Ed. 2d 249 (2018).
8
  “In general, ‘purpose’ corresponds to the concept of specific intent, while ‘knowledge’ corresponds to
general intent.” United States v. Gracidas-Ulibarry, 231 F.3d 1188, 1196 (9th Cir. 2000) (holding that
attempted illegal reentry into the United States is a specific intent crime, therefore requiring proof that,
among other elements, “1) the defendant had the purpose, i.e., conscious desire, to reenter the United States
without the express consent of the Attorney General”) (emphasis added). See also United States v. Durham,
645 F.3d 883, 892 n.1 (7th Cir. 2011) (“In order to convict a defendant of a general intent crime, the
government must prove only that the defendant consciously and voluntarily [engaged] in the proscribed
conduct. . . . Specific intent crimes require additional proof of the defendant’s intent to effectuate a
particular result.”) (emphasis added) (internal quotation omitted). The Court in the only other spoofing
trial gave an instruction on this point. See United States v. Coscia, Case No. 14-cr-551, ECF Dkt. No. 85,
pg. 25.
9
  See note 8, supra (specific intent crimes require proof that defendant acted with purpose of achieving a
result, not mere knowledge that the result is likely to occur). The jury should be instructed that the “anti-
spoofing” provision’s specific intent requirement requires the government to prove that Mr. Thakkar had
the purpose or conscious desire to cancel orders before execution, and that it is insufficient for the
government to show that cancellation was a consequence likely to result from Mr. Thakkar’s actions. The
Court in the only other spoofing trial gave an instruction on this point. See United States v. Coscia, Case
No. 14-cr-551, ECF Dkt. No. 85, pg. 25. “Spoofing” is a crime in which only the “heightened mental state
separates criminality itself from otherwise innocuous behavior.” United States v. Bailey, 444 U.S. 394, 405
(1980). “When the defendant’s conduct does not constitute a completed criminal act, . . . a heightened intent


                                                     - 27 -
      Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 28 of 42 PageID #:340




        In assessing whether the government has proved this element, you must find that the
government has proved beyond a reasonable doubt that Mr. Thakkar had the intent to cancel the
bid or offer at the time he placed the bid or offer,10 and that he did not place the bid or offer as part
of a legitimate, good-faith attempt to execute at least part of that bid or offer.11 It is not sufficient
for the government to prove that Mr. Thakkar formed an intent to cancel after he entered the bid
or offer,12 or that he intended to cancel the bid or offer under some, but not all, circumstances or
conditions.13 Put another way, if you find that Mr. Thakkar intended to execute his bid or offer

requirement is necessary to ensure that the conduct is truly culpable.” Gracidas-Ulibarry, 231 F.3d at 1193.
Placing and cancelling an order is not a crime.
10
   7 U.S.C. § 6c(a)(5)(C) prohibits “bidding or offering with the intent to cancel.” A plain reading of this
statutory language makes clear that what is proscribed is the act of placing a bid or offer with a
contemporaneous intent to cancel that bid or offer; any other reading is inconsistent with the rules of
statutory interpretation and with the fundamental principle that criminal liability constitutes only from a
“concurrence of an evil-meaning mind with an evil-doing hand.” Morrisette v. United States, 342 U.S. 246,
251 (1952).
11
  See Proposed Interpretive Order, 76 Fed. Reg. 14,943, 14,947 (Mar. 18, 2011) (“[O]rders, modifications,
or cancellations will not be classified as ‘spoofing’ if they were submitted as part of a legitimate, good-faith
attempt to consummate a trade. Thus, the legitimate, good-faith cancellation of partially filled orders would
not violate section 4c(a)(5)(C).”); Interpretative guidance and policy statement, 78 Fed. Reg. 31,890, 31,896
(May 28, 2013) (“[T]he Commission interprets that a spoofing violation will not occur when the person’s
intent when cancelling a bid or offer before execution was to cancel such bid or offer as part of a legitimate,
good-faith attempt to consummate a trade.”). This Guidance supports the only correct reading of the “anti-
spoofing” provision: one in which the placement of an order as part of a good-faith legitimate attempt to
consummate a trade is inconsistent with the statutory prohibition on “bidding or offering with the intent to
cancel.” 7 U.S.C. § 6c(a)(5)(C). The Court in the only other spoofing trial gave an instruction on this point.
See United States v. Coscia, Case No. 14-cr-551, ECF Dkt. No. 85, pg. 25.
12
     See note 9, supra.
13
   The placement of an order that will cancel upon the occurrence of certain conditions is entirely legitimate
market      behavior.       See,    e.g.,   CME        Globex,     Order       Qualifiers,     available      at
http://www.cmegroup.com/confluence/display/EPICSANDBOX/Order+Qualifiers (last visited Dec. 6,
2018) (permitting “Fill or Kill” orders, which “must be fully filled immediately or the entire order is
canceled,” and “Good Til Date” orders, which “remain active on the order book until they are completely
executed, expire at the specified date, are canceled, or when the instrument expires”); Advance notice of
proposed rulemaking; request for comments, 75 Fed. Reg. 67,301, 67,302 (Nov. 2, 2010) (making clear
that “spoofing” must be differentiated from “legitimate trading activity,” including the “cancelation of
orders that may occur in the normal course of business”). If an intent to cancel under only certain conditions
is sufficient to establish that Mr. Thakkar has committed a felony, then this law would unconstitutionally
penalize Mr. Thakkar for engaging in accepted market behavior without the constitutionally required notice
that his conduct was prohibited. See Grayned v. City of Rockford, 408 U.S. 104, 108 (1972) (“It is a basic
principle of due process that an enactment is void for vagueness if its prohibitions are not clearly defined.”).

There is a risk that the jury could misunderstand this point because the meaning of the phrase “bidding or
offering with the intent to cancel” has eluded even the most experienced professionals in the futures


                                                    - 28 -
      Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 29 of 42 PageID #:341



under some, but not all circumstances, then the government has failed to prove that he had an intent
to cancel the bid or offer before execution, and this element has not been satisfied.14

        Nor is it sufficient for the government to prove that Mr. Thakkar intended to cancel before
execution of part, but not all, of a bid or an offer. If you find that Mr. Thakkar entered the bid or
offer with the intent to execute part, but not all of the order, then the government has not proven
that he acted with the required intent to cancel, and you must find Mr. Thakkar not guilty of the
Count you are considering.15




industry, making this instruction necessary. See CFTC Staff Roundtable on Disruptive Trading Practices
(Dec.          2,          2010)           at        64,        171-72,           available         at
http://www.cftc.gov/LawRegulation/DoddFrankAct/Rulemakings/DF_24_DisruptiveTrading/dfsubmissio
n24_120210-transcri.
14
     See note 31, supra.
15
  Entering bids and orders with the intent to consummate a partial trade is common and acceptable market
behavior and is not proscribed by this statute. See 78 Fed. Reg. at 31,896 (“[L]egitimate, goodfaith
cancellation or modification of orders (e.g., partially filled orders or properly placed stop-loss orders) would
not violate [the statute.]”); CFTC Open Meeting on the Twelfth Series of Proposed Rulemakings Under the
Dodd-Frank             Act,         85           (Feb.          24,         2011),          available         at
http://www.cftc.gov/LawRegulation/DoddFrankAct/Rulemakings/DF_24_DisruptiveTrading/dfsubmissio
n7_022411-transcri (“A partial fill with the intent to consummate a trade is not a violation.”) Numerous
permissible order types involve an intent to execute a portion of an order, including “Fill and Kill” orders,
which “are immediately executed against resting orders [and] [i]f the order cannot be fully filled, the
remaining balance is canceled.” CME Globex, Order Qualifiers, see note 35, supra. Indeed, another judge
in this District has noted that the statute’s “intent to cancel” requirement distinguishes “partial-fill orders,
which are entered with the intent to consummate a trade, not with the intent to cancel the order altogether”
from prohibited conduct. United States v. Coscia, 100 F. Supp. 3d 653, 656 (N.D. Ill. 2015). The risk that
the jury might mistake a permissible intent to execute a portion of an order for an impermissible intent to
cancel the remainder of it is unacceptably high and warrants this instruction.


                                                    - 29 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 30 of 42 PageID #:342



Defendant’s Proposed Instruction 27

      The second element the government must prove beyond a reasonable doubt is that Mr.
Thakkar acted knowingly.

         A person acts knowingly if he realizes what he is doing and is aware of the nature of his
conduct, and does not act through ignorance, mistake, or accident. In deciding whether Mr.
Thakkar acted knowingly, you may consider all of the evidence, including what Mr. Thakkar did
or said.




Authority: 7th Cir. Pattern Criminal Jury Instruction 4.10

                                              - 30 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 31 of 42 PageID #:343



Defendant’s Proposed Instruction 28

        The third element the government must prove beyond a reasonable doubt is that any
spoofing you find took place occurred on or subject to the rules of a registered entity. A “registered
entity” includes a board of trade that is designated as a contract market under the Commodity
Exchange Act.




Authority: 7 U.S.C. § 1a(40)




                                                - 31 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 32 of 42 PageID #:344



Defendant’s Proposed Instruction 29

       If Mr. Thakkar acted in good faith in participating in the creation of the software program,
then he lacked the intent to cancel a bid or offer before execution required to prove the offense of
spoofing charged in Counts Two and Three.

       Mr. Thakkar does not have to prove his good faith. Rather, the government must prove
beyond a reasonable doubt that Mr. Thakkar acted with intent to cancel a bid or offer before
execution as charged in Counts Two and Three.




Authority: 7th Cir. Pattern Criminal Jury Instruction 6.10; Committee Comment to Instruction 6.10
(noting that the good faith instruction “should be used in cases in which the government must
prove some form of ‘specific intent[.]’”; 7 U.S.C. § 6c. The Seventh Circuit has held that spoofing
is a specific intent crime. Coscia, 866 F.3d at 794.




                                               - 32 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 33 of 42 PageID #:345



Defendant’s Proposed Instruction 30

       Any person who knowingly aids, counsels, commands, induces, or procures the
commission of an offense may be found guilty of that offense if he knowingly participated in the
criminal activity and tried to make it succeed.




Authority: 7th Cir. Pattern Criminal Jury Instruction 5.06



                                              - 33 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 34 of 42 PageID #:346



Defendant’s Proposed Instruction 31

         A person acts knowingly if he realizes what he is doing and is aware of the nature of his
conduct, and does not act through ignorance, mistake, or accident. In deciding whether Mr.
Thakkar acted knowingly, you may consider all of the evidence, including what Mr. Thakkar did
or said.




Authority: 7th Cir. Pattern Criminal Jury Instruction 4.10




                                              - 34 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 35 of 42 PageID #:347



Defendant’s Proposed Instruction 32

        If Mr. Thakkar performed acts that advanced the crime but had no knowledge that the crime
was being committed or was about to be committed, those acts are not sufficient by themselves to
establish Mr. Thakkar’s guilt.

       Mr. Thakkar’s association with persons involved in a crime is not sufficient by itself to
prove his participation in the crime.




Authority: 7th Cir. Pattern Criminal Jury Instruction 5.07



                                              - 35 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 36 of 42 PageID #:348



Defendant’s Proposed Instruction 33

Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, Mr. Thakkar intends to request
an instruction on his defense theory of the case. Mr. Thakkar reserves the right to submit the
requests at the close of trial.




Authority: Mathews v. United States, 485 U.S. 58, 63 (1988) (“As a general proposition a
defendant is entitled to an instruction as to any recognized defense for which there exists evidence
sufficient for a reasonable jury to find in his favor.”).



                                               - 36 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 37 of 42 PageID #:349



Defendant’s Proposed Instruction 34

         In deciding your verdict, you should not consider the possible punishment for Mr. Thakkar.
If you decide that the government has proved Mr. Thakkar guilty beyond a reasonable doubt, then
it will be my job to decide on the appropriate punishment.




Authority: 7th Cir. Pattern Criminal Jury Instruction 4.08



                                              - 37 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 38 of 42 PageID #:350



Defendant’s Proposed Instruction 35

        Once you are all in the jury room, the first thing you should do is choose a [foreperson;
presiding juror]. The [foreperson; presiding juror] should see to it that your discussions are carried
on in an organized way and that everyone has a fair chance to be heard. You may discuss the case
only when all jurors are present.

        Once you start deliberating, do not communicate about the case or your deliberations with
anyone except other members of your jury. You may not communicate with others about the case
or your deliberations by any means. This includes oral or written communication, as well as any
electronic method of communication, such as telephone, cell phone, smart phone, computer, text
messaging, instant messaging, the Internet, chat rooms, blogs, websites, or services like Facebook,
Twitter, LinkedIn, YouTube, or any other method of communication.

        If you need to communicate with me while you are deliberating, send a note through the
[Marshal; court security officer]. The note should be signed by the [foreperson; presiding juror],
or by one or more members of the jury. To have a complete record of this trial, it is important that
you do not communicate with me except by a written note. I may have to talk to the lawyers about
your message, so it may take me some time to get back to you. You may continue your
deliberations while you wait for my answer. [Please be advised that transcripts of trial testimony
are not available to you. You must rely on your collective memory of the testimony.]

      If you send me a message, do not include the breakdown of any votes you may have
conducted. In other words, do not tell me that you are split 6-6, or 8-4, or whatever your vote
happens to be.




Authority: 7th Cir. Pattern Criminal Jury Instruction 7.01



                                                - 38 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 39 of 42 PageID #:351



Defendant’s Proposed Instruction 36

        Verdict forms have been prepared for you. You will take these forms with you to the jury
room.

        [Read the verdict form[s].]

        When you have reached unanimous agreement, your [foreperson; presiding juror] will fill
in, date, and sign the appropriate verdict forms. [The foreperson; The presiding juror; Each of
you] will sign it.

      Advise the [Marshal; court security officer] once you have reached a verdict. When you
come back to the courtroom, [I; the clerk] will read the verdicts aloud.




Authority: 7th Cir. Pattern Criminal Jury Instruction 7.02



                                              - 39 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 40 of 42 PageID #:352



Defendant’s Proposed Instruction 37

         The verdict must represent the considered judgment of each juror. Your verdict, whether
it is guilty or not guilty, must be unanimous.

        You should make every reasonable effort to reach a verdict. In doing so, you should consult
with each other, express your own views, and listen to your fellow jurors’ opinions. Discuss your
differences with an open mind. Do not hesitate to re-examine your own view and change your
opinion if you come to believe it is wrong. But you should not surrender your honest beliefs about
the weight or effect of evidence just because of the opinions of your fellow jurors or just so that
there can be a unanimous verdict.

        The twelve of you should give fair and equal consideration to all the evidence. You should
deliberate with the goal of reaching an agreement that is consistent with the individual judgment
of each juror.

      You are impartial judges of the facts. Your sole interest is to determine whether the
government has proved its case beyond a reasonable doubt.




Authority: 7th Cir. Pattern Criminal Jury Instruction 7.03




                                              - 40 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 41 of 42 PageID #:353



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                 Case No. 18-CR-36
     v.
                                                 Judge Robert W. Gettleman
JITESH THAKKAR,

                 Defendant.


                                     VERDICT FORM

With respect to COUNT ONE of the indictment, we, the jury, find Jitesh Thakkar:

       NOT GUILTY                          GUILTY



With respect to COUNT TWO of the indictment, we, the jury, find Jitesh Thakkar:

       NOT GUILTY                          GUILTY



With respect to COUNT THREE of the indictment, we, the jury, find Jitesh Thakkar:

       NOT GUILTY                          GUILTY




       FOREPERSON




                                            - 41 -
   Case: 1:18-cr-00036 Document #: 53 Filed: 12/07/18 Page 42 of 42 PageID #:354



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, the foregoing was filed electronically with the

Clerk of the Court to be served upon all attorneys of record by operation of the Court’s electronic

filing system.

                                                       /s/ Renato Mariotti




                                              - 42 -
